Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
References Stale et al (US 8,686,681) and Bourgeau et al (US 2020/0157906) are the prior art found to be the prior art that most closely relates to Applicant's claimed invention.

Stale discloses a rig component (21); an actuator (22) coupled to the rig component; an electric power storage device (1) coupled to the actuator and configured to cause the actuator to actuate, whereby the actuator, by actuating, performs a safety function in the rig component (Actuating the valve); and a renewable power generator (26, 27, 28) coupled to the electric power storage device and configured to supply at least some of the electric current to the electric power storage device that is supplied to the actuator, wherein the renewable power generator is configured to provide a charge to the electric power storage device, wherein the electric power storage device is configured to discharge over time without actuating the actuator (the Examiner takes Official Notice that over time, capacitors are known to discharge naturally), wherein the electric power storage device (1) is coupled to a primary power source (via umbilical 24), and wherein the primary power source and renewable power generator are electrically tied together. (Figure 6 shows the systems being thus connected.)

Stale fails to specify wherein the charge provided by the renewable power generator is a trickle charge configured to maintain the electric power storage device in a fully charged state, or wherein the first current provided by the primary power source is greater than the second current provided by the renewable power generator.

Bourgeau teaches (Paragraph [0038]) wherein an electric power source (via umbilicals 450, 451) may provide both a first current (AC) and a second current (DC), wherein the first current is greater than the second current and wherein the second current is a trickle charge, wherein the second current may "reduce the deleterious effects of existing subsea AC power systems". 

However neither Bourgeau, nor Stale, nor any additionally cited art of record teaches or fairly suggests, alone or in combination, inter alia, wherein the trickle charge is set up such that it would maintain the subsea power storage system (Bourgeau - 402 / Stale - 1) in a fully charged state as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L LEMBO whose telephone number is (571)270-3065. The examiner can normally be reached Monday-Friday, 7am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 5712703654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AARON L LEMBO/
Primary Examiner
Art Unit 3679